EXHIBIT 10.14
FIRST AMENDMENT TO
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
          FIRST AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the
“Amendment”) made effective as of the 29th day of March, 2010, by and between
Polo Ralph Lauren Corporation, a Delaware corporation (the “Corporation”), and
Roger N. Farah (the “Executive”).
          WHEREAS, the Corporation and the Executive entered into an Amended and
Restated Employment Agreement effective as of October 14, 2009 (the
“Agreement”); and
          WHEREAS, the Corporation and the Executive wish to clarify the
Agreement in certain respects.
          NOW, THEREFORE, intending to be bound, the parties hereby agree that
the Agreement shall be amended as follows:
          1. Section 6(a)(i)(1)(y) of the Agreement is hereby amended in its
entirety to read as follows:
“the sum of (I) the Executive’s salary at the rate in effect on such date
(unless employment is terminated by the Executive for Good Reason pursuant to
Section 5(b) hereof as a result of a Salary reduction, in which case, at the
rate in effect prior to such reduction), plus (II) $6 million; plus”
          2. Section 6(a)(v) of the Agreement is hereby amended by deleting the
words “Salary and Target Annual Incentive Bonus” contained in clause
(A) thereof.
          3. The second sentence of Section 6(e) of the Agreement is hereby
amended by deleting the words “the Target Annual Incentive Bonus” in clause
(y) thereof and by substituting therefor the words “$6 million”.
          IN WITNESS WHEREOF, the Corporation has caused this Amendment to be
duly executed and the Executive has hereunto set his hand, effective as of the
first day written above.

            POLO RALPH LAUREN CORPORATION
      By:   /s/ Ralph Lauren         Name:   Ralph Lauren        Title:  
Chairman and CEO        Date:   March 29, 2010    

                  By:   /s/ Roger N. Farah         /s/ ROGER N. FARAH       
Executive: ROGER N. FARAH        Date: March 29, 2010     

